DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation, “wherein the thermosetting resin composition satisfies the condition of a complex viscosity of 3500 Pa.s or less in the range in which the rheometer lowest
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, “The thermosetting resin composition for coating a thin film according to claim 1”, however, the limitation lacks clear antecedent basis given that claim 1 recites, “A thermosetting resin composition for coating a metal film” (the preliminary amendment appears to have deleted “metal” instead of “thin” as in the other claims), and further, the term “thin” is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites, “A metal laminate comprising a resin coating layer in which the thermosetting resin composition of claim 1 is cured on at least one surface of a metal thin film, wherein the resin coating layer comprises: a cured product between a binder resin containing an epoxy resin, a cyanate ester resin, a bismaleimide resin, and a benzoxazine resin, and at least one rubber-based component selected from the group consisting of a styrene-butadiene-based rubber, a neoprene-based rubber, a nitrile-based rubber, a butyl-based rubber, a butadiene-based rubber, an ethylene propylene- based rubber, a silicone-based rubber, a urethane-based rubber, and an acrylic-based rubber; and a filler dispersed in the cured product” (emphasis added), however, given that claim 1 already recites a binder containing the binder resins, rubber-based components and inorganic filler recited in claim 11 are meant to be the same as those recited in instant claim 1 such that claim 11 should recite “the binder resin containing the epoxy resin, the cyanate ester resin…”, etc., particularly with regards to the content of the rubber-based component as recited in instant claim 1.  Claims 12 and 14 depend from claim 11 and do not remedy the above.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon (WO2017/122952 or English language equivalent, USPN 10,294,341, please refer to the US patent document for the below cited sections).  Moon discloses a thermosetting resin composition comprising a binder resin containing an epoxy resin, a cyanate ester resin, a bismaleimide resin, and a benzoxazine resin; an acrylic rubber present in an amount of 5 to 20 parts by weight based on 100 parts by weight of the binder (as in instant claims 1-3); and an inorganic filler selected from the same group of fillers as in instant claim 8, present in a content of 160 to 350 parts by weight based on 100 parts by weight of the binder resin (as in instant claim 9); wherein the thermosetting resin composition has a high glass transition temperature, with cured examples having a Tg of 270ºC or 310ºC as measured by TMA or DMA, respectively, (as in instant claim 11) and excellent flowability (Entire document, particularly Abstract, Col. 1, line 51-Col. 2, line 15; Col. 2, lines 32-38 and 65-67; Examples).  Moon discloses that the acrylic rubber has a weight average molecular weight of 30x104 to 65x104 (the same Mw range as in instant claim 4), and is an acrylic acid ester copolymer containing a repeating unit derived from butyl acrylate and a repeating unit derived from acrylonitrile; or an acrylic acid ester copolymer containing a repeating unit derived from butadiene; and may further include a repeating unit derived from an alkyl acrylate containing a linear or branched alkyl group having 2 to 10 carbon atoms (the same acrylic rubber(s) as in instant claim 4), with examples specifically utilizing the same commercially available acrylic rubbers as utilized in the examples of the instant specification (e.g. SG-P3-PT197 from Nagase Chemtex Corporation as Acrylic-based rubber A, and SG-P3-MW1 from Nagase Chemtex Corporation as Acrylic-based .  
Hence, with regards to the claimed invention as recited in instant claims 1-4 and 7-9, Moon discloses the same thermosetting resin composition as in the claimed invention comprising the same components as in the claimed invention and in amounts as instantly claimed, including the same inorganic filler as utilized in the instant examples, i.e. methacryl silane-treated slurry type filler available from Admantechs as SC2050MTM (Examples), and although Moon does not specifically recite “wherein the thermosetting resin composition satisfies the condition of a complex viscosity of 3500 Pa.s or less in the range in which the rheometer lowest viscosity 
With regards to instant claims 5 and 6, which depend upon instant claim 1, it is noted that both the silicone-based rubber and the butadiene-based rubber, respectively, are not positively recited as being present in the thermosetting resin composition given that both are listed in instant claim 1 as alternative rubber-based components to the acrylic-based rubber, which is specifically disclosed by Moon such that the limitations of instant claims 5 and 6 further define these alternative rubber components but do not require them to be present as long as “at least one” rubber selected from the Markush group is present in the composition.  Thus, the invention taught by Moon anticipates instant claims 5 and 6, or alternatively, renders the invention as recited in instant claims 5 and 6 obvious, for the same reasons discussed in detail above with regards to instant claim 1.
With regards to instant claim 10, Moon also discloses that the thermosetting composition may further comprise at least one additive as in the claimed invention including a lubricant and a dispersant (Col. 8, lines 54-59).  Thus, the invention taught by Moon anticipates instant claim 10, or alternatively, renders the invention as recited in instant claim 10 obvious, for the same reasons discussed in detail above with regards to instant claim 1.
With regards to instant claims 11 and 14, Moon discloses that the thermosetting resin may be impregnated into a fiber substrate such as by a coating method to produce a prepreg layer which is then laminated to a metal foil and integrated therewith by heating and pressurizing thereby producing a cured metal clad laminate wherein at least one metal laminate including the prepreg layer can be used for manufacturing a double-sided or multilayer printed circuit board (PCB) after one or more sheets are laminated (Col. 9, lines 39-44; Col. 10, lines 39-66), such that the metal laminate taught by Moon comprising the cured fiber-reinforced resin layer provided adjacent to the metal foil and produced from the thermosetting resin composition as discussed in detail above, with the inorganic filler dispersed in the cured resin, reads upon the broadly claimed “metal laminate comprising a resin coating layer in which the thermosetting resin composition of claim 1 is cured on at least one surface of a metal film” as recited in instant claim 11 and the metal clad laminate taught by Moon, wherein one or more of said metal laminates are laminated into one or more sheets reads upon the broadly claimed “metal foil clad laminate in which the metal laminates of claim 11 are laminated into one or more layers” as recited in instant claim 14, particularly given the layer structure of the examples of metal foil/reinforced resin/reinforced resin/metal foil (Examples).  Thus, the invention taught by Moon anticipates instant claims 11 and 14, or alternatively, renders the invention as recited in instant claims 11 and 14 obvious, for the same reasons discussed in detail above with regards to instant claim 1.
With regards to instant claim 13, given that Moon discloses bringing the coated prepreg layer into contact with at least one surface of the metal foil to produce a metal laminate, the Examiner takes the position that the contact of the coated prepreg layer to the surface of the metal foil reads upon the broadly claimed “coating the thermosetting resin composition of claim 1 onto at least one surface of the metal film” given that the instantly claimed invention does not recite any specific “coating” process (e.g. transfer coating).  Thus, the invention taught by Moon anticipates instant claim 13, or alternatively, renders the invention as recited in instant claim 13 obvious, for the same reasons discussed in detail above with regards to instant claim 1.
Claim Rejections - 35 USC § 103
Alternatively, claims 1-11 and 13-14 as well as claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Tanaka (US2006/0205891) if the claimed complex viscosity limitation is meant to refer to a minimum complex viscosity or a lowest viscosity window of 3500Pa.s or less exhibited at any temperature within the claimed range of 90ºC to 180ºC, when measured using a rheometer or dynamic viscoelasticity analyzer in shear mode under any conditions (e.g. frequency, temperature rise rate).
The teachings of Moon are discussed in detail above, and although Moon is concerned with flowability of the thermosetting resin composition and the use thereof in manufacturing PCBs, Moon does not specifically disclose the flowability in terms of the complex viscosity of the thermosetting resin composition as instantly claimed.  However, Tanaka discloses a similar thermosetting resin composition for use in manufacturing PCBs and multilayer bodies, for example, as a resin film or sheet to be used as an adhesive sheet, coverlay film, insulative circuit protective film or sealing materials for PCBs, in the form of a resin film or as a coating material or varnish that, for example, may be impregnated into a fibrous support to provide a fiber-
Hence, with regards to the claimed invention as recited in instant claims 1-10, in addition to the teachings of Moon as discussed in detail above, given that Moon is also concerned with flowability of the thermosetting resin composition and discloses that the composition can be applied in the form of a prepreg to a micropatterned printed circuit board whereby it is possible to secure flowability of the resin composition or resin prepreg during preparation or build-up of the metal laminate to easily fill a fine pattern, it would have been obvious to one having ordinary skill in the art to provide the thermosetting resin composition taught by Moon with a flowability as represented by a complex viscosity as in the invention taught by Tanaka reading upon and/or rendering obvious the claimed complex viscosity limitation of instant claim 1 in order to ensure that the patterned circuit or fine pattern of the metal layer is easily filled and embedded by the resin upon lamination.  Thus, instant claims 1-10 would have been obvious over the teachings of Moon in view of Tanaka given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claims 11-14, in addition to the teachings of Moon as discussed in detail above with respect to instant claims 11, 13 and 14 wherein the thermosetting resin composition is impregnated into a fibrous support prior to lamination with a metal layer to prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Further, with regards to instant claim 12, although Moon discloses a Tg as instantly claimed, Moon does not specifically limit the thickness of the resin layer or fiber-reinforced resin layer to the claimed range of 5-90 microns.  However, Moon does disclose examples wherein the thermosetting resin composition as a varnish is impregnated with glass fiber having a thickness of 94 microns and dried to prepare a prepreg layer with a thickness of 100 microns, thus 6 microns of resin layer or resin coating beyond the fibrous support, that when provided as two layers between two outer copper foils and laminated under pressure to produce a copper clad laminate exhibits a 5% resin flow and a low cure shrinkage of -0.01% (Examples) such that Moon teaches and/or suggests a resin layer thickness close to the claimed range.  Similarly, Tanaka also does not limit the thickness of the resin layer whether unsupported or supported by an impregnated fibrous material, but discloses examples wherein the thermosetting resin is provided as a resin layer or sheet having a thickness of 50 microns, falling within the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 6, 2021